

115 HR 4437 IH: To amend the Uniform Code of Military Justice to prohibit the payment of back pay and allowances to certain members of the Armed Forces who are guilty of desertion and to use the amount of any such unpaid pay and allowances to provide additional compensation to other members of the Armed Forces who were killed or wounded during missions to search for the missing members.
U.S. House of Representatives
2017-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4437IN THE HOUSE OF REPRESENTATIVESNovember 16, 2017Mr. Graves of Louisiana (for himself, Mr. Walz, Mr. Abraham, Mr. Babin, Mr. Crawford, Mr. Kinzinger, Mr. Smith of Missouri, Mrs. Hartzler, and Ms. McSally) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend the Uniform Code of Military Justice to prohibit the payment of back pay and allowances to
			 certain members of the Armed Forces who are guilty of desertion and to use
			 the amount of any such unpaid pay and allowances to provide additional
			 compensation to other members of the Armed Forces who were killed or
			 wounded during missions to search for the missing members.
	
		1.Loss of back pay and allowances by certain members of the Armed Forces guilty of desertion
 (a)In generalSection 885 of title 10, United States Code (article 85 of the Uniform Code of Military Justice), is amended by adding at the end the following new subsection:
				
					(d)
 (1)In addition to the punishments authorized under subsection (c), any person who is guilty of desertion, and who in connection with the person’s absence without authority was also listed in the duty status of missing-captive, is not entitled to any pay and allowances otherwise payable under subsection (a) of section 552 of title 37 for any period during which the person was listed in any missing status, including such missing-captive, after the date on which the person was first determined to be absent from the person’s post of duty without authority. As provided in subsection (c) of such section 552, the person is indebted to the United States for payments from amounts credited to the person’s account for that period.
 (2)The Secretary of Defense shall use amounts unpaid or recovered by reason of operation of paragraph (1) to provide compensation, in such amounts as the Secretary considers appropriate, to—
 (A)any members of the armed forces who were wounded while searching for the person guilty of desertion; and
 (B)the designated representatives of any members of the armed forces who were killed while searching for the person..
 (b)Effective period of amendmentSubsection (d) of section 885 of title 10, United States Code (article 85 of the Uniform Code of Military Justice), as added by subsection (a), shall apply only with respect to a member of the Armed Forces who, during the one-year period beginning on October 1, 2017, is guilty of desertion as described in such subsection (d).
			